Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I in the reply filed on 01/20/2021 is acknowledged. Applicant also elected the CDRs of SEQ ID NO: 1, wherein X1 = M; SEQ ID NO: 2, wherein X1 = N, X2 = T, X3 = N, and X4 = T; SEQ ID NO: 3, wherein X1 = M; SEQ ID NO: 4, wherein X1 = M; SEQ ID NO: 5, wherein X1 = D and X2 = T; and SEQ ID NO: 6, wherein X1 = W, X2 = N, and X3 = S.

Claims 3-5, 13-19, 21-25, and 28 are pending.
Claims 1, 2, 6-12, 20, 26, 29-33, 35-38, 41, and 42 are canceled.
Claims 3, 4, 16, 17, 21-25, and 28 are currently amended.
Claims 3-5, 13-19, 21-25, and 28 are under examination on the merits.

Objection to the Claims
Claim 3 is drawn to an antibody or antigen-binding fragment thereof that binds to human CD27, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region CDR1 comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 1, wherein X1 = M… Following a review of the Sequence Listing, it appears that SEQ ID NO: 1 does not comprise an X1 residue. 


Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 13-19, 21-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 3 is drawn to an antibody or antigen-binding fragment thereof that binds to human CD27, wherein the antibody or antigen-binding fragment thereof comprises:
a)	a heavy chain variable region CDR1 (HCDR1) comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 1, wherein X1 = M,
b)	a heavy chain variable region CDR2 (HCDR2) comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 2, wherein X1 = N, X2 = T, X3 = N, and X4 = T,
c)	a heavy chain variable region CDR3 (HCDR3) comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 3, wherein X1 = M,
d)	a light chain variable region CDR1 (LCDR1) comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 4, wherein X1 = M,

f)	a light chain variable region CDR3 (LCDR3) comprising an amino acid sequence differing by 1, 2, or 3 conservative substitutions from the amino acid sequence of SEQ ID NO: 6, wherein X1 = W, X2 = N, and X3 = S.
	Claim 3 encompasses a genus of anti-CD27 antibodies comprising diverse heavy and light chain CDRs that comprise 1 - 3 amino acid substitutions. Following a review of the specification, it appears that Applicant has disclosed a species of anti-CD27 antibody encompassed by the claimed genus, specifically an anti-CD27 antibody comprising the HCDR1 of SEQ ID NO: 1, wherein X1 = M; the HCDR2 of SEQ ID NO: 2, wherein X1 = N, X2 = T, X3 = N, and X4 = T; the HCDR3 of SEQ ID NO: 3, wherein X1 = M; the LCDR1 of SEQ ID NO: 4, wherein X1 = M; the LCDR2 of SEQ ID NO: 5, wherein X1 = D and X2 = T; and the LCDR3 of SEQ ID NO: 6, wherein X1 = W, X2 = N, and X3 = S. However in view of this disclosure, Applicant is claiming a broad genus of molecules that would be expected to encompass multiple anti-CD27 antibodies having diverse heavy and light chain CDR sequences. Even though Applicant has disclosed a species within said genus, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences (and combinations of said CDR sequences) give rise to antibody molecules capable of binding CD27. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed at least a single species within the genus claimed. However given the substantial antibody structure variation within the genus, the disclosure of said species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind CD27, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind CD27. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully 
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL 
Although screening techniques can be used to isolate CDR variant antibodies that possess the ability to bind CD27, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
With respect to claims 13-19, which recite anti-CD27 antibodies that bind to a particular epitope, Applicant’s attention is directed to the February 2018 USPTO Memorandum, subject: 
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has claimed anti-CD27 antibodies having particular epitope specificities, and at Examples 12 and 13, Applicant discusses methods for mapping anti-CD27 antibody epitopes. However even if the epitope (or epitopes) bound by the claimed anti-CD27 
To conclude given the lack of particularity with which the claimed anti-CD27 antibodies are described in the specification and given the unpredictability associated with antibody CDR region changes on antigen binding, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 5 and 13-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 13-19 of copending Application No. 16/724,984 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 4, 21-25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 21-25, and 28 of copending Application No. 16/724,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant claims and those of copending Application No. 16/724,984 recite anti-CD27 antibodies having identical heavy and light chain variable regions (and identical heavy and light chain variable region CDRs), and therefore identical epitope specificities.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 3-5, 13-19, 21-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 10, 12-16, and 19 of U.S. Patent No. 10,556,957. Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant claims and those of U.S. Patent No. 10,556,957 recite anti-CD27 antibodies having identical heavy and light chain variable regions (and identical heavy and light chain variable region CDRs), and therefore identical epitope specificities. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.